MEMORANDUM DECISION.
Albert J. Polleys appeals from a pro for-ma decree of the Superior Court, Washington County, affirming the Workers’ Compensation Commission’s dismissal of his petition to determine the extent of permanent impairment of his hearing. Polleys contends that the Commissioner erred in his factual determination that Polleys did not suffer a compensable injury.
Polleys had the burden of proving that he suffered a compensable injury. Because Polleys did not request further findings of fact pursuant to 39 M.R.S.A. § 99, we must presume that the Commissioner made all factual determinations, consistent with correct legal concepts, that could support his conclusion. LaCroix v. New England Group Maremont Corp., Me., 440 A.2d 347, 349 (1982). We will not disturb the Commissioner’s findings of fact if our review of the evidence discloses competent evidence to support the Commissioner’s decision. Dunton v. Eastern Fine Paper Co., Me., 423 A.2d 512, 514 (1980). Because the record here does provide such support, we must affirm the Commissioner’s decision.
The entry is:
Pro forma judgment affirmed. It is further ordered that the employer pay to the employee $550.00 for his counsel fees plus his actual and reasonable out-of-pocket expenses of this appeal.
All concurring.